Under Colorado law, does the owner of a decreed water right to divert and use water from a natural stream have a right to receive water of such quality and condition, including the silt content thereof, as has historically been received under that right?
On December 13, 1978, the Supreme Court of the State of Colorado handed down a decision answering the question in the negative. On January 29, 1979, the court by order denied plaintiffs’ petition for rehearing. Accordingly, on February 13, 1979, the court ordered that the present case be remanded to the trial judge for trial or other disposition.